Chalmers, J.,
delivered the opinion of the court.
The revenue law of the State imposes a privilege tax of fifty dollars “ on each agency for sewing-machines,” and a tax of ten dollars “ on each agent for sewing-machines of each company;” and punishes by fine those who pursue these avocations without having paid the tax. The taxis imposed on two persons or things, to wit: on each agency for seAving-machines, and on each agent for a sewing-machine company. Unless, therefore, a person is either the head of an agency for seAving-machines or the agent for a sewing-machine company he is not liable to indictment. The appellant AATas *148indicted for carrying on “the business of a sewing-machine agent.” Under the law he was not indictable unless he was the agent of a sewing-machine company, and that he was such is not charged. He may have been acting as the agent of a private person or dealer. The motion to quash should have been sustained.

Reversed and indictment quashed.